Citation Nr: 0116744	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  96-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Juarbe-Ortiz


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1969, with prior active duty for training from November 1963 
to January 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the veteran's petition to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
was denied.  The veteran subsequently perfected an appeal of 
that decision.

In a July 1997 Board decision, the veteran's petition to 
reopen his claim was granted, and the claim of entitlement to 
service connection for a psychiatric disorder was remanded to 
the RO for further development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is competent evidence of record relating the 
veteran's current psychiatric disorder to his period of 
active service.


CONCLUSION OF LAW

A psychiatric disorder was incurred during active service.  
38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran.  Additionally, he has been provided with a 
recent VA medical examination and notice of the requirements 
necessary to substantiate his claim have been provided in the 
Statements of the Case and other development letters of 
record.  Accordingly, a remand back to the RO for compliance 
with the new duty to assist requirements is not necessary, 
and the veteran is not prejudiced by the Board's decision not 
to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
This is especially true in the present case where the benefit 
sought on appeal is being granted.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The veteran contends that he was treated in service for a 
psychiatric impairment, and that since this time he has had 
continuous symptomatology, including depression, trouble 
sleeping, and periodic auditory hallucinations.  The veteran 
also states that he was treated after discharge but cannot 
recall the names of the physicians who provided this 
treatment.  

Service medical records confirm that the veteran was indeed 
provided psychiatric treatment while in service.  His June 
1969 discharge examination states that he is not normal from 
a psychiatric standpoint, and a psychological consultation 
was requested.  The consult notes that the veteran was 
recommended for discharge from service due to family and 
financial obligations by a Dr. Tucek, and that he has been 
treated with anti-depressants for the few months prior to 
discharge.  The examiner also states that the veteran should 
continue on the same medications, diagnosing the veteran with 
depressive reaction.  Accordingly, the record contains 
evidence of psychiatric treatment in service, the initial 
requirement for service connection.

The first post-service treatment of record is a three month 
VA hospitalization from July 1982 to September 1982 due to 
suicidal ideations on the part of the veteran, triggered by 
marital difficulties.  In October 1982 the veteran was 
hospitalized until December 1982, again for suicidal 
ideations, but on this occasion there was no precipitating 
cause.  The medical history for this hospitalization 
indicates that the veteran had three prior psychiatric 
hospitalizations, one in 1972, one in 1980, and the July 1982 
hospitalization.  No records of the first two 
hospitalizations are available.  At the time of the veteran's 
discharge in December 1982 he was diagnosed with recurrent 
major depression with melancholia.  The veteran was 
hospitalized again in August 1983 for one month, with the 
same diagnosis, based on suicidal ideations.  He was awarded 
Social Security Administration disability benefits based on 
his psychiatric impairment and has not worked since this 
time.  

In January 1984, the veteran was examined by VA in connection 
with his psychiatric condition.  After psychological testing 
and evaluation, in March 1984, the examiner concluded that 
the veteran had schizophrenia, undifferentiated type, active.  
In February 1985 the veteran was hospitalized at the Hato Rey 
VA Psychiatric Hospital in Puerto Rico, and signed himself 
out after a week against medical advice.  He was diagnosed 
with both major depression and schizophrenia, 
undifferentiated type.  

In April 1995, Dr. J. Juarbe-Ortiz, a psychiatrist, testified 
on the veteran's behalf at a VA hearing addressing his 
petition to reopen his claim for benefits based on his 
psychiatric impairment.  Dr. Juarbe-Ortiz stated that he had 
seen the veteran for evaluation on two occasions, interviewed 
the veteran's wife, and reviewed the service medical records 
as well as the post-service treatment documentation.  Based 
on his review of the evidence and his consultations with the 
veteran, Dr. Juarbe-Ortiz concluded that the veteran's 
depressive reaction in service was the onset of his current 
psychiatric impairment, and that the severity of the 
psychiatric impairment diagnosed in service was evident by 
the doctor's recommendation that the veteran stay on his 
medications after discharge.  Dr. Juarbe-Ortiz also noted 
that the veteran's psychiatric impairment, diagnosed as 
depressive reaction at that time, was most likely a major 
depression with psychotic features due to the veteran's 
reporting in his consultations with him that he occasionally 
heard voices when in service.  With regard to the absence of 
continuous treatment from 1969 to 1982, Dr. Juarbe-Ortiz 
testified that the veteran's condition was manifested by fear 
of people in general, and the VA in particular, and that he 
avoided treatment as a result.  His treatment in 1982 and 
beyond was a consequence of his condition becoming too 
serious for him to continue to avoid treatment.  Dr. Juarbe-
Ortiz concluded that in his opinion the veteran's psychiatric 
treatment in service was the first stage of his current 
condition, and that it started as an affective disorder and 
has ended up in its current state of psychosis.

In June 1998 the veteran was examined by a VA examiner in 
connection with his psychiatric condition.  The veteran 
stated that he had been hospitalized at the VA as recently as 
July 1997, and that he had been treated in service for his 
psychiatric impairment.  The examiner found no evidence of 
psychiatric hospitalization in the military records, and no 
evidence of psychiatric treatment prior to 1982.  He 
concluded that any problems the veteran had in service were 
in reaction to his father's death and were resolved prior to 
discharge.  He diagnosed the veteran with dysthymia.

Given the evidence of record, there is no contradiction as to 
whether or not the veteran currently has a psychiatric 
disability, the only contradiction arises with regard to 
whether that disability is related to his psychiatric 
condition in service.  Considering the two conflicting 
medical opinions provided, Dr. Juarbe-Ortiz's and the June 
1998 examiner's, the Board finds that Dr. Juarbe-Ortiz's 
conclusions are more credible and probative of the etiology 
of the veteran's psychiatric impairment.  Initially, the 
Board notes that the VA examiner erred in his recitation of 
the veteran's service medical records because these records 
clearly show that the veteran was treated for a psychiatric 
condition in service, and that at the time of his discharge 
he was on medication for this disorder.  Moreover, the June 
1998 examination report makes no reference to Dr. Juarbe-
Ortiz's conclusions, although it was supposedly based on a 
thorough review of the claims file.  Additionally, Dr. 
Juarbe-Ortiz's medical conclusions accurately represented and 
incorporated all of the veteran's treatment and statements 
regarding his symptomatology, unlike the conclusions made in 
the June 1998 examination.  Accordingly, the Board finds that 
the evidence of record establishes entitlement to service 
connection for a psychiatric disorder, and the veteran's 
claim therefor is granted.


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

